Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 2, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective December 18, 1974 because he voluntarily left his employment without good cause. The credible evidence supports the conclusion that claimant quit his job for personal, noncompelling reasons. His contention that he was needed in Jamestown, New York, to care for his aged mother was properly rejected since he had six sisters living in that city. Although he was working on a call-in basis, he was eligible for partial benefits where he put in less than four days and earned less than his benefit rate per week. He remained in Buffalo, where he was last employed, until the end of December and could have continued working for the same employer. If the employer did not have sufficient work, claimant might have been eligible for partial benefits. Claimant’s decision to quit work several weeks before he left Buffalo was for a personal, noncompelling reason. Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Reynolds, JJ., concur.